Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Second Quarter 2012 Results Louisville, KY, August 8, 2012 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three and six month periods ended June 30, 2012. Second Quarter Highlights: · Net service revenues of $87 million for the quarter · Net income was $4.5 million, or $0.49 per diluted share · Diluted EPS includes $0.01 for transaction related costs, excluding which diluted EPS would have been $0.50 · Visiting Nurse segment net revenues were $68 million, on 2% admission growth overall, including4% in Florida · Personal Care segment net revenues grew to $19 million from a combination of the Cambridge acquisition and 5% organic volume growth Comments on Results William Yarmuth, Chief Executive Officer, commented on the results: “We're very pleased to report significant earnings progress despite continued Medicare rate cuts and a slowing Medicare home health market.During the first half of 2012, our VN segment staff and management have been intensely focused on improving our operational efficiency while continuing to provide quality care to the patients we serve.During the second quarter, in our PC segment we completed the system conversion of the final branches from last fall’s Cambridge acquisition.I'm pleased with the extent to which we've improved our results.Our charge for the second half of 2012 is to leverage the progress achieved in both segments, while turning a more substantial part of our focus toward driving the organic growth of our business.” Second Quarter Financial Results Almost Family reported second quarter results that included: i) the favorable impact of our Cambridge Home Health Care Holdings, Inc. (Cambridge) acquisition, which closed in early August of 2011, ii) the unfavorable impact of higher than normal workers compensation costs which lowered EPS by $0.04 and iii) the unfavorable impact of the 2012 Medicare reimbursement rate cut in the Visiting Nurse (VN) segment.The Medicare rate changes reduced revenue and operating income by $2.8 million and earnings per diluted share by $0.18. Almost Family Reports Second Quarter 2012 Results Page 2 August 8, 2012 Net service revenues for the second quarter grew to $86.9 million, a 6% increase from $81.7 million reported in the second quarter of 2011, as a result of the Cambridge acquisition, partially offset by the VN segment’s Medicare rate cut. Net income for the second quarter of 2012 was $4.5 million, or $0.49 per diluted share, down from second quarter of 2011 net income of $5.0 million, or $0.53 per diluted share. Diluted EPS for the quarter was increased by $0.07 as compared to the second quarter of 2011 as a result of the Cambridge acquisition. Unallocated corporate overhead included approximately $0.2 million of transitional expenses related to the Cambridge home office which is expected to wind down during the remainder of 2012. Diluted EPS for the quarter includes a $0.01 for transaction related costs, similar costs in the prior year quarter totaled $0.02.Our effective tax rate for the quarter declined to 39.5% from 40.2% in the prior year quarter, primarily due to a lower state tax rate from the Cambridge acquisition. Second Quarter Segment Results VN Segment second quarter results include the unfavorable impact of the Medicare rate cuts.As a result, VN segment second quarter net service revenues declined 5% to $67.6 million, from $71.2 million in the second quarter of 2011, while operating income before corporate expenses for the second quarter of 2012 declined to $10.8 million from $11.8 million reported for the second quarter of 2011.Total admissions grew 2%, substantially allorganic,which was partially offset by a 0.6% decline in re-certifications.Organic VN admission growth in Florida was 4%. Primarily as a result of our Cambridge acquisition, Personal Care (PC) segment net service revenues grew 83% or $8.8 million in the second quarter of 2012 to a record $19.3 million from $10.5 million in the second quarter of 2011, while operating income before unallocated corporate expenses increased 85%, or $1.1 million to $2.3 million in the second quarter of 2012. Six Month Period Ended June 30, 2012 Almost Family reported six month results that included: i) the favorable impact of our Cambridge Home Health Care Holdings, Inc. (Cambridge) acquisition, which closed in early August of 2011 and ii) the unfavorable impact of the 2012 Medicare reimbursement rate cut in the Visiting Nurse (VN) segment.The Medicare rate changes reduced revenue and operating income by $5.7 million and earnings per diluted share by $0.37. Net income for the six month period of 2012 was $9.5 million, or $1.02 per diluted share, down from the six month period of 2011 net income of $10.7 million, or $1.14 per diluted share. Fees and expenses related to governmental inquiries did not impact the 2012 six month period, while lowering the 2011 six month period EPS by approximately $0.05.Deal costs lowered year to date 2012 and 2011 EPS by approximately $0.01 and $0.03, respectively. Almost Family Reports Second Quarter 2012 Results Page 3 August 8, 2012 Six Month Period Segment Results Net service revenues in the VN segment for the six month period declined to $138.3 million, a 3.9% decrease from $143.9 million in the six month period of 2011, after the effect of the previously mentioned Medicare rate cut which was partially offset by volume growth.Total admissions grew 4%, of which 2% was organic. Operating income before corporate expenses in the VN segment for the six month period of 2012 was $21.8 million, a $3.0 million decrease from $24.9 million reported for the six month period of 2011, primarily as a result of the impact of the Medicare rate cut. Primarily as a result of our Cambridge acquisition, net service revenues in the PC segment for the six month period of 2012 grew 89% or $18.1 million to $38.5 million from $20.4 million in the six month period of 2011.Operating income before unallocated corporate expenses in the PC segment increased 76% to $4.7 million from $2.7 million in the six month period of 2011. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on August 8, 2012, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, President and Principal Financial Officer. To participate in the conference call, please dial 1-877-407-4018 (USA) or 1-201-689-8471 (International).In addition, a dial-up replay of the conference call will be available beginning August 8, 2012 at 2:00 p.m. ET and ending on August 22, 2012. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Passcode 398221.A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning August 8, 2012 at approximately 2:00 p.m. ET and will remain available until September 8, 2012. Almost Family Reports Second Quarter 2012 Results Page 4 August 8, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended June 30, Six months Ended June 30, Net service revenues $ Cost of service revenues (excludingdepreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrativeexpenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income $ Per share amounts-basic: Average shares outstanding Net income $ Per share amounts-diluted: Average shares outstanding Net income $ Almost Family Reports Second Quarter 2012 Results Page 5 August 8, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) June 30, 2012 ASSETS (UNAUDITED) December 31, 2011 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,420 and 9,381 issued and outstanding Treasury stock, at cost, 89 and 13 shares ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports Second Quarter 2012 Results Page6 August 8, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Decrease (increase) in: Accounts receivable ) Prepaid expenses and other current assets ) Other assets ) Decrease in: Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 70 Purchase of common stock in connection with share awards ) ) Tax impact of share awards ) Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Summary of non-cash investing and financing activities: Settlement of Directors Deferred Compensation Plan $
